Title: From Thomas Jefferson to Vergennes, 20 January 1786
From: Jefferson, Thomas
To: Vergennes, Charles Gravier, Comte de



Sir
Paris January 20. 1786.

I have duly received the honor of your Excellency’s letter of the 18th. instant, and will avail myself of the first occasion of transmitting it to Congress. The pleasure of meeting your desire, will, I am persuaded, induce them to do for Mr. Dumas whatever the establishment which they think themselves bound to keep up at the Hague, together with the rules to which they have submitted all their diplomatic appointments, will admit.
I have the honour of assuring you of the sentiments of respect and esteem with which I am your Excellency’s Most obedient & most humble servant,

Th: Jefferson

